Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's submission filed on 01/05/2021 has been entered.  Claims 1-18 remain(s) pending in the application.  Applicant's amendments to the Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed 11/27/2020.

Response to Arguments
Applicant’s arguments, filed 01/05/2021, with respect to the rejection(s) of claim(s) 1 and 12 under AMANO; Hiroaki et al. US 20180038079 A1, hereinafter Amano, or Amano in view of SPOHR; Jochen US 20160069357 A1, hereinafter Spohr have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with FREDERICK DORCHAK on 01/21/21.

The application has been amended as follows: 

Claim 1 (Currently Amended):  An underground construction device comprising:
	(a)	a hydraulic assembly having an internal combustion engine and a first hydraulic pump driven by the internal combustion engine;
	(b)	a work device configured as a vibrating pile-driving device and connected with the hydraulic assembly in a hydraulic circuit for introducing material to be pile-driven into the ground, wherein the vibrating pile-driving device comprises a vibrator gear mechanism having a hydraulic motor and shafts arranged parallel to each other and provided with imbalances driven by way of the hydraulic motor;
	(c)	a clamping apparatus configured as a clamping pincer comprising a hydraulic clamping cylinder, wherein the clamping pincer is connected with the work device and configured to hold the material to be pile-driven in a clamped manner;
	(d)	a controller for opening and closing the hydraulic clamping apparatus;
	(e)	a second hydraulic pump for building up clamping pressure of the clamping cylinder of the clamping apparatus; 
	(f)	an electric motor operating the second hydraulic pump; and
(f)	a pressure intensifier arranged to precede the second hydraulic pump in a flow direction of hydraulic fluid for increasing the hydraulic pressure made available by the electrically driven second hydraulic pump; 
; and
wherein the second hydraulic pump driven by the electric motor for building up the clamping pressure is connected in parallel with a third hydraulic pump driven by the internal combustion engine for building up the clamping pressure.

	Claims 3-4 (Canceled).

	Claim 5 (Currently Amended):  The underground construction device according to claim [[4]] 1, wherein the electrically driven second hydraulic pump is controlled to make a higher pressure available than the third hydraulic pump operated by the internal combustion engine to build up the clamping pressure.

	Claim 12 (Currently Amended):  A method for operation of an underground construction device comprising a hydraulic assembly having an internal combustion engine and a first hydraulic pump driven by the internal combustion engine, a work device configured as a vibrating pile-driving device and connected with the hydraulic assembly in a hydraulic circuit for introducing material to be pile-driven into the ground, wherein the vibrating pile-driving device comprises a vibrator gear mechanism having a hydraulic motor and shafts arranged parallel to each other and provided with imbalances driven by way of the hydraulic motor, a clamping apparatus configured as a clamping pincer comprising a hydraulic clamping cylinder, wherein the clamping pincer a clamped manner, a controller for opening and closing the hydraulic clamping apparatus, a second hydraulic pump for building up clamping pressure of the clamping cylinder of the clamping apparatus, and an electric motor operating the second hydraulic pump, the method comprising:
	(a)	querying by the controller at least one operating state value during a break in operation when the work device is deactivated;
	(b)	automatically stopping the internal combustion engine or sending a recommendation to an operator by the controller by way of a signal that the internal combustion engine be stopped if the at least one operating state value corresponds to a default value; and 
	(c)	maintaining the clamping pressure of the clamping cylinder of the clamping apparatus by the second hydraulic pump operated by the electric motor at least when the internal combustion engine is stopped;
wherein the at least one operating state value comprises a first operating state value, wherein an opening state of the clamping apparatus is queried as the first operating state value, wherein the internal combustion engine is stopped when the clamping apparatus is closed only when the second hydraulic pump operated by way of the electric motor is activated.

	Claim 14 (Canceled).

Claim 15 (Currently Amended):  The method according to claim 12, wherein the at least one operating value further comprises a second operating state value, wherein the electric motor is operated by way of a rechargeable battery, and wherein a charging state of the rechargeable battery is queried as the second operating state value, wherein the internal combustion engine is only stopped, when the clamping apparatus is closed, if the charging state of the rechargeable battery lies above a predetermined minimum charging state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Spohr in view of Amano discloses the claimed invention except fails to explicitly state that a pressure intensifier arranged behind the second hydraulic pump in a flow direction of hydraulic fluid for increasing the hydraulic pressure made available by the electrically driven second hydraulic pump. Further modification of the device of claim 4 would require improper hindsight bias.
Regarding claim 12, Spohr in view of Amano discloses the claimed invention except fails to explicitly state that the engine is stopped only when the second hydraulic pump operated by way of the electric motor is activated.  This would require improper hindsight bias.
Claims 2, 5-11, 13 and 15-18 are dependent upon claims 1 and 12 and are therefore allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW WIBLIN whose telephone number is (571)272-9836.  The examiner can normally be reached on Monday-Friday 8:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on 571-272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MATTHEW WIBLIN/Examiner, Art Unit 3745                                                                                                                                                                                                        /ABIY TEKA/Primary Examiner, Art Unit 3745